Judith Rogers, Judge, concurring. Reluctantly, I concur in the dismissal of this appeal although I commend the dissenting opinion’s recitation of the law with regard to custody cases. However, I believe that, under existing law, dismissal is in order here since the award of custody was temporary in nature with a final decision pending, upon further presentation of proof. Historically, cases which focused on the appealability of custody orders concerning children held that a decree awarding or changing custody of children is a final decree from which an appeal may be taken. See Walker v. Eldridge, 219 Ark 35, 240 S.W.2d 43 (1951) and Wood v. Wood, 226 Ark. 52, 287 S.W.2d 902 (1956). However, beginning with the decision in Chancellor v. Chancellor, 282 Ark. 227, 667 S.W.2d 433 (1984), and later in Sandlin v. Sandlin, 290 Ark. 366, 719 S.W.2d 433 (1986), this rule has been modified such that a temporary order of custody is not appealable if further presentation of proof on the issue of custody is contemplated. Unfortunately, these decisions focus more on legalities, and less on the family. Cases of this kind should be subject to an immediate appeal. Permanency in the eyes of a child is a much shorter and meaningful period than we as adults may realize. At issue is the best interest of the child, which is best served by proceeding expeditiously. The majority in the instant case chooses to continue placing ever expanding technical rules over substance, and therefore, further widens the gap between justice and law, especially in the area of children’s interests. Moreover, the instant case now seems to tacitly approve of an ex parte change of custody even after a “final” custody award in a divorce decree.